Citation Nr: 1514094	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-13 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a skin disability, claimed as dermatitis, eczema, and lipomas (tumors), to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971, including combat service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge and the Purple Heart.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal for service connection for a skin disability, to include xerosis, stasis dermatitis, and lipomas, was Remanded in June 2014.  

An appeal for service connection for headaches was Remanded in March 2010, and was granted.  As the Board noted in its June 2014 Remand, the Veteran's claim for TDIU benefits was also granted, in January 2014.  No aspect of those claims is before the Board at this time.
 
The Veteran's claims file consists solely of electronic records, including the virtual VA and eFolder files on the VBMS system.  Those files were reviewed in preparation for this decision.


FINDINGS OF FACT

1.  The Veteran was treated for rash in service, but does not currently have a skin disability which is manifested by a rash.    

2.  The Veteran does not have a current skin disability which may be presumed linked to exposure to herbicides.





CONCLUSION OF LAW

The criteria for service connection for benign lipomas, xerosis, or stasis dermatitis, is not met, nor may any of those skin disabilities be presumed to have been incurred as a result of the Veteran's service, to include his exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a skin disability.  The Veteran completed a medical history in May 1968, prior to induction.  He reported a history of prior "skin rashes" and "athlete's foot."  The RO determined that service treatment records show that the Veteran was treated for a "skin rash" on his legs in July 1969 and was prescribed calamine lotion.  The Board is unable to locate a July 1969 treatment record reflecting treatment of a skin rash, although an unsigned, unidentified note which does not appear to be a note by a clinical provider states, "rash 7/69."  In June 1970, the Veteran sustained a fragment wound over the right tibia.  There was mild tenderness and erythema.  The Veteran's skin was described a normal at separation examination, providing evidence against this claim. 

Records obtained from the Social Security Administration (SSA) include the report of a June 2007 private medical examination.  That report notes that the Veteran denied itching, skin color changes, rashes, psoriasis, or skin infections, providing more evidence against this claim. 

In August 2009, the Veteran sought VA evaluation of "red spots."  The provider described red petechiae, primarily on the arms and legs.  The examiner did not indicate an etiology or onset for the petechiae.  In September 2009, the Veteran reported "little red veins" on his lower legs and "brown spots" on the lower legs.  He also reported that his skin would crack because it was dry in the winter.  The Veteran asked whether any of his skin conditions might be related to his exposure to herbicides in service.  Xerosis, stasis dermatitis, spider veins, and varicose veins were the assigned diagnoses.  

The providers and examiners who evaluated the Veteran's skin noted spider veins and varicose veins.  However, these diagnoses are vein disabilities, not skin disabilities.  The Veteran has not provided a specific statement identifying a link between spider veins or varicose veins and the Veteran's service.  The Veteran's statements do not indicate a desire to seek service connection for spider veins or varicose veins as a skin disability.  Even under the very liberal standards defining a disability claim, as established in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board finds that the Veteran is not seeking service connection for spider veins or varicose veins.  If the Veteran wishes to seek service connection for either of those disorders, he should submit a specific claim.  It would be prejudicial to the Veteran to address claims for service connection for a vein disability in this decision.  

Another VA outpatient treatment record from September 2009 reflects that the Veteran disagreed with the statement that dark spots on his legs were due to swelling, because he did not have swelling of the legs.

An August 2010 VA treatment note as having multiple lipomas on his left leg.  The Veteran reported that the lumps had been present since service, but had gotten larger.  In November 2013, a skin tag was removed from the Veteran's chest.

VA examination was conducted on August 25, 2014.  The Veteran reported dry scaly skin over his arms, legs and torso, and pigmented lesions on his legs which were itchy.  The examiner assigned three diagnoses: (1) xerosis; (2) stasis dermatitis; and, (3) lipomas on leg and arms.  The examiner noted that mild stasis dermatitis of the lower extremities was secondary to varicose veins.  The examiner opined that the current skin disabilities were not related to the Veteran's service.  

In a December 2014 addendum, the examiner noted that lipomas are fatty benign tumors in subcutaneous tissue.  Such tumors occur "naturally," the reviewer noted.  The examiner noted that sometimes genetic conditions give rise to multiple lipomas, providing more evidence against this claim. 

The examiner further noted that it was not known whether the Veteran's lipomas were genetic or naturally occurring.  The examiner opined that xerosis is dry skin associated with itching and without a specific lesion.  The examiner noted that dry skin is commonly seen with advanced age, dry heat, and less humidity, is most common in winter, and is increased by frequent bathing or use of soap.  

The Board acknowledges that the December 2014 addendum medical opinion did not specifically state that exposure to Agent Orange or other herbicides was, or was not, a risk factor for development of lipomas or dry skin.  However, since the examiner set forth risk factors for each skin disorder, and the noted risk factors did not include exposure to herbicides, the Board interprets the opinion as a statement that exposure to herbicides is not known to increase the frequency of naturally occurring or genetically-caused lipomas and is not a risk factor for dry skin.  This is consistent with the report's findings overall. 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1116(f).  The Veteran's official service records establish that he served in Vietnam during the defined time period.  He is presumed to have been exposed to herbicides, to include Agent Orange.

The diseases presumed to be caused by herbicide exposure include amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft- tissue sarcoma.  However, xerosis, stasis dermatitis, spider veins, and benign lipomas are not among the diseases presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Service connection for the Veteran's current skin discords may not be granted on a presumptive basis. 

While service connection is not warranted on a presumptive basis, such a finding does not preclude the Veteran from establishing service connection through proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Analysis

The Veteran contends that he was treated for a "rash" in service that did not go away, and has become more severe over time.  The Veteran's contention is somewhat inconsistent with the clinical records.  The 2007 SSA examination states that the Veteran did not manifest a skin disability.  There is no record that the Veteran sought treatment for a skin disease post-service until 2009, some 35 years following his service discharge.  

The mere absence of medical records showing a skin disorder during the period from 1971 to 2009 does not contradict a Veteran's statements about his symptoms and history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not report skin symptoms or treatment as part of his application for SSA disability benefits.  It was adverse to the Veteran's interest to fail to report skin disability, including lipoma, if skin disability was present at the time of the 2007 SSA application.  The long interval between the Veteran's 1971 service separation and his 2009 treatment for skin disorders weighs against the claim.  

The Veteran asserts that a skin rash began in service and did not resolve, becoming worse over time.  However, there is no current evidence that the Veteran has a skin rash currently, which would not appear to support this finding.  The Veteran has dry, scaly skin, for which a diagnosis of xerosis is assigned.  However, no medical provider has described xerosis as a "rash."  The Veteran's stasis dermatitis is manifested by dark, pigmented spots in the areas affected by varicose veins.  However, these dark, pigmented areas have not been described by any provider as a "rash."   The fact that the Veteran does not currently manifest a rash conflicts with the Veteran's statement that he has suffered from a rash since service.  

The Veteran has also stated that his current lipomas of the arms and left leg began in service and have remained present since his service.  The Veteran has not submitted or identified any evidence which supports his contention that a rash or lipomas have been present since service.  He has not submitted evidence of medical treatment of a skin disorder or growth under the skin prior to 2009.  In particular, the Board would expect that, if the Veteran had a growth under his skin that he thought was a "tumor" since 1971, he would not have waited until 2009 to have the growths evaluated.  In any event, the best evidence in this case provides evidence against this claim.

The Veteran has not submitted photographs, receipts for over-the-counter skin treatment prior to 2009, or statements from employers or others who might have observed the Veteran's skin or heard him complain of skin symptoms or lumps under the skin.  The lack of evidence of any sort confirming the presence of a skin disability or a skin tumor (lipoma) or lump prior to 2009 is significant evidence against a finding that a skin rash or lipoma has, was, in fact, directly incurred in service.  

The Veteran has not submitted any evidence that a current skin disability is, in fact, due to his exposure to herbicides.  See Combee, supra.  When the issue is complex, as the allegation that a certain symptoms or disability results from exposure to herbicides, the contention cannot be established based on lay evidence alone, as the relationship between herbicide exposure and a disease or disability appearing later is not a matter which may be observed though the senses.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Board finds that the Veteran's opinion as to the cause of his skin disabilities is of very limited probative value in this case.

The preponderance of the competent and credible probative evidence is against the claim that the Veteran incurred a skin disability, to include xerosis, stasis dermatitis, or lipomas in service or as a result of exposure to herbicides.  The claim must be denied.  

Duty to Notify

VA has a duty to notify and assist a claim who is attempting to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).  In this case, the Veteran submitted a claim for service connection for "skin problems" in July 2008.  Notice letters which addressed the criteria for service connection, the evidence required substantiating herbicide exposure, and the types of evidence which might be relevant to establish the claim, and each aspect of notice required for the claim for service connection for a skin disorder, were issued in November 2008 and December 2008 letters.

The Veteran's service treatment records are associated with the claims file.  SSA records, including examination report and a transmittal letter showing the basis of the SSA disability award, were obtained and associated with the claims file in 2008.  The Veteran has been afforded VA examination.  VA outpatient treatment records during the pendency of the appeal have been associated with the electronic claims file and reviewed.  The Veteran has been afforded the opportunity to identify additional records, but has not submitted or identified any additional relevant records.  The Board finds that VA has satisfied the duty-to-assist provisions of law.  

No further notice or assistance to the Veteran is required to fulfill VA's duties to assist him.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

The appeal for service connection for a skin disability, to include xerosis, stasis dermatitis, or benign lipomas, to include as due to exposure to herbicides, is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


